—Order, Family Court, New York County (Richard Ross, J.), entered on or about November 30, 1999, which denied respondent’s motion to vacate an order of filiation entered on or about August 3, 1990 (Judith Sheindlin, J.), unanimously affirmed, without costs.
The evidence adduced by respondent at the hearing conducted pursuant to this Court’s remand on a prior appeal (248 AD2d 271) does not establish that it is in the child’s best interests to enforce the parties’ settlement agreement, under which the order of filiation would be vacated in consideration of respondent’s payment to petitioner of a lump sum (cf., Matter of Ettore I. v Angela D., 127 AD2d 6, 13). Concur — Rosenberger, J. P., Nardelli, Andrias, Ellerin and Saxe, JJ.